Case: 22-1584    Document: 4     Page: 1   Filed: 06/22/2022




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  BANGKOK BANGKOK IMPORT & EXPORT INC.,
             Plaintiff-Appellee

                            v.

        2M ASSOCIATES, INC., ALPHA BAH,
               Defendants-Appellants
              ______________________

                       2022-1584
                 ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 1:20-cv-10572-JMF,
Judge Jesse M. Furman.
                 ______________________

                       ORDER
    The appellant having failed to file the required Entry
of Appearance form by an attorney admitted to the bar of
this court, and having failed to file the brief required by
Federal Circuit Rule 31(a) within the time permitted by the
rules, it is
    ORDERED that the notice of appeal be, and the same
Case: 22-1584   Document: 4   Page: 2   Filed: 06/22/2022




2           BANGKOK BANGKOK IMPORT & EXPORT INC. V. 2M
                                      ASSOCIATES, INC.


hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                FOR THE COURT

June 22, 2022
    Date                        /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: June 22, 2022